          Case 5:20-cv-00498-D Document 12 Filed 07/29/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

MATTHEW RICHARD KUPZYK,                  )
                                         )
       Plaintiff,                        )
                                         )
v.                                       )      Case No. CIV-20-498-D
                                         )
MATT BOLEY, et al.,                      )
                                         )
      Defendants.                        )

                                        ORDER

      Before the Court is Defendants’ Motion to Dismiss [Doc. No. 6] under Fed. R. Civ.

P. 12(b)(6). Plaintiff has responded by filing the Amended Complaint [Doc. No. 11], as

authorized by Fed. R. Civ. P. 15(a)(1)(B) and the Order of July 14, 2020 [Doc. No. 9]. The

Court finds Defendants’ Motion directed at the original Complaint is moot. See Davis v.

TXO Prod. Corp., 929 F.2d 1515, 1517 (10th Cir. 1991) (amended complaint supersedes

the original); see also Predator Int’l, Inc. v. Gamo Outdoor USA, Inc., 793 F.3d 1177,

1180-81 (10th Cir. 2015); Mink v. Suthers, 482 F.3d 1244, 1254 (10th Cir. 2007).

      IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss [Doc. No. 6]

is DENIED without prejudice to a new filing in response the Amended Complaint.

      IT IS SO ORDERED this 29th day of July, 2020.
